DETAILED ACTION
Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 and 6-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 3-5 and 7-18 of Matsuoka et al. U.S. Patent No. 9810442 (hereinafter Matsuoka).  
As an illustrative example, claim 9 of the examined application is mapped to claim 7 of Matsuoka in the following table:
Instant Application
U.S. Patent No. 9810442
9. An intelligent network-connected thermostat for controlling an operation of an HVAC system in a structure, the thermostat comprising: 
7. An intelligent network-connected thermostat for controlling an operation of an HVAC system in a structure, the thermostat comprising: 
HVAC control circuitry operable to actuate one or more elements of the HVAC system; 
one or more sensors for measuring characteristics of a smart home environment; and 
a processor coupled to the HVAC control circuitry and the one or more sensors and operable to cause the thermostat to perform operations comprising: 
 HVAC control circuitry operable to actuate one or more elements of the HVAC system; one or more sensors for measuring characteristics of a smart home environment; and 
a processor coupled to the HVAC control circuitry and the one or more sensors and operable to cause the thermostat to perform operations including:
identifying a DR event that defines a DR event period; 
accessing a plurality of parameter sets; 
identifying a DR event that defines a DR event period; 
accessing a plurality of parameter sets;
generating candidate setpoint schedules during the DR event for the plurality of parameter sets; 
simulating each of the candidate setpoint schedules using a thermodynamic model of how the structure responds to the HVAC system; 
generating predicted indoor temperature profiles or HVAC duty cycle schedules for each of the simulated candidate setpoint schedules; 
generating candidate setpoint schedules during the DR event for the plurality of parameter sets;
 simulating each of the candidate setpoint schedules using a thermodynamic model of how the structure responds to the HVAC system;  
generating predicted indoor temperature profiles or HVAC duty cycle schedules for each of the simulated candidate setpoint schedules;
evaluating a cost function for each of the predicted indoor temperature profiles or HVAC duty cycle schedules; 
evaluating a cost function for each of the predicted indoor temperature profiles or HVAC duty cycle schedules
selecting an optimal predicted indoor temperature profile or HVAC duty cycle schedule that minimizes the cost function; and 
controlling the HVAC system during the DR event period in accordance with the optimal predicted indoor temperature profile or HVAC duty cycle schedule.
 selecting an optimal predicted indoor temperature profile or HVAC duty cycle schedule that minimizes the cost function; and 
controlling the HVAC system during the DR event period in accordance with the optimal predicted indoor temperature profile or HVAC duty cycle schedule.

Note that instant claim 9 is broader than claim 7 of Matsuoka that includes additional limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites ‘a subsequent predicted indoor temperature profile or HVAC duty cycle schedule’ but it is unclear what this subsequent prediction is subsequent to. 
Claim 18 recites ‘the first factor, second factor and third factor’ for which there is no antecedent basis.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966 — that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-13, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wenzel et al. U.S. Patent Publication No. 20130085614 (hereinafter Wenzel) in view of Whitehouse et al. U.S. Patent Publication No. 20120165993 (hereinafter Whitehouse).and further in view of Korner et al. 'Decision support for dynamic greenhouse climate control strategies' Computers and Electronics in Agriculture 60 (2008) pages 18–30, Elsevier (hereinafter Korner).
Regarding claim 1, Wenzel teaches a method of carrying out a demand response (DR) event by an intelligent, network-connected device associated with a structure [0023-0027,  0036-0040, Figs. 1A, 1B — a building management system (BMS)(structure) has a smart building manager 106 (intelligent, network-connected device) that manages demand response via demand response layer 112], the method comprising: 
identifying, by the device, a DR event that defines a DR event period [0036-0040, 0047, 0080 — a DR layer 112 is configured to optimize electrical demand in response to time-of-use prices, curtailment signals (DR events), or energy availability; In some cases, power usage by certain devices in the building may be limited during a demand limiting period (DR event period) as part of a demand limiting strategy; 0087 — parameters 410 may include timing information (e.g., a start time to begin demand limiting, an end time to end demand limiting, a length of time for the demand limiting period, etc.)]; 
accessing, by the device, a plurality of parameter sets [0054 — The smart building manager 106 may accordingly adjust or select a control strategy to reduce ventilation levels provided to unoccupied areas, reduce server load, raise a cooling setpoint throughout the building (temperature-wise offset, cf. claim 3); 0087-0089 — parameters 410 may include timing information (e.g., a start time to begin demand limiting, an end time to end demand limiting, a length of time for the demand limiting period, etc.)… , energy use setpoint generator 416 may use a historical energy use setpoint, the temperature threshold values, and historical temperature readings from the end of a previous demand limiting period to generate a new energy use setpoint]; 
generating, by the device, setpoint schedules during the DR event for the plurality of parameter sets [0095 — error corrector 418 may also utilize a feedforward approach that incorporates a model-based approach to determine a temperature setpoint trajectory over the demand limiting period; 0122 — The demand limiting control system is further shown to include setpoint trajectory logic 930. Setpoint trajectory logic 930 generates a heat transfer rate setpoint trajectory [dot over (Q)]d(t) for use by comparator 903 of controller 902 during a time t. In general, the energy use setpoint may be used by controller 902 to regulate the rate of heat transfer for plant 910 by controlling the temperature setpoint for plant 910]; 
simulating, by the device, setpoint schedules using a thermodynamic model of how the structure responds to a heating, ventilation, and air conditioning (HVAC) system [0022-0027, Fig. 1 — A building management system (BMS) is, in general, hardware and/or software configured to control, monitor, and manage devices in or around a building or building area. BMS subsystems or devices can include heating, ventilation, and air conditioning (HVAC) subsystems or devices; 0037 — the integrated control layer 116 may further be configured to control the transmission of infrared radiation into the building, minimizing thermal transmission when the HVAC subsystem is cooling and maximizing thermal transmission when the HVAC subsystem is heating; 0061 — calculations made by the AM&V layer 110 may be based on building system energy models (thermodynamic) and may be driven by a combination of stipulated and measured input parameters to estimate, calculate, apportion, and/or plan for load reductions resulting from the DR control activities; 0095 — error corrector 418 may also utilize a feedforward approach that incorporates a model-based approach to determine a temperature setpoint trajectory over the demand limiting period; 0119-0122 — The demand limiting control system may also include controller 902. Controller 902 uses comparator 903 to compare a value associated with measurements from plant 910 (e.g., heat transfer rate or building power [dot over (Q)]) to an energy use setpoint trajectory (e.g., heat transfer rate setpoint trajectory or building power setpoint trajectory [dot over (Q)]d(t)). Controller 902 uses this comparison to provide demand limiting control over plant 910 by generating one or more manipulated variables]; 
generating, by the device, predicted indoor temperature profiles or HVAC duty cycle schedules for each of the simulated setpoint schedules [0095, 0101 — a model-based approach to determine a temperature setpoint trajectory over the demand limiting period; 0119 — The demand limiting control system may also include controller 902. Controller 902 uses comparator 903 to compare a value associated with measurements from plant 910 (e.g., heat transfer rate or building power [dot over (Q)]) to an energy use setpoint trajectory (e.g., heat transfer rate setpoint trajectory or building power setpoint trajectory [dot over (Q)]d(t)). Controller 902 uses this comparison to provide demand limiting control over plant 910 by generating one or more manipulated variables]; 
evaluating, by the device, a cost function for each of the predicted indoor temperature profiles or HVAC duty cycle schedules [0091, 0102, Fig. 7 — using pricing data 408 or another metric to optimize a cost function; 0047-0048 — DR layer 112 may include a control module configured to actively initiate control actions (e.g., automatically changing setpoints) which minimize energy costs based on one or more inputs; 0095, 0101 — a model-based approach to determine a temperature setpoint trajectory over the demand limiting period; 0119 — The demand limiting control system may also include controller 902. Controller 902 uses comparator 903 to compare a value associated with measurements from plant 910 (e.g., heat transfer rate or building power [dot over (Q)]) to an energy use setpoint trajectory (e.g., heat transfer rate setpoint trajectory or building power setpoint trajectory [dot over (Q)]d(t)). Controller 902 uses this comparison to provide demand limiting control over plant 910 by generating one or more manipulated variables]; 
selecting, by the device, an optimal predicted indoor temperature profile or HVAC duty cycle schedule that minimizes the cost function [0091, 0102, Fig. 7 — using pricing data 408 or another metric to optimize a cost function; 0047-0048 — DR layer 112 may include a control module configured to actively initiate control actions (e.g., automatically changing setpoints) which minimize energy costs based on one or more inputs; 0095, 0101 — a model-based approach to determine a temperature setpoint trajectory over the demand limiting period]; and 
controlling, by the device, the HVAC system during the DR event period in accordance with the optimal predicted indoor temperature profile or HVAC duty cycle schedule [0022 — A building management system (BMS) is, in general, hardware and/or software configured to control, monitor, and manage devices in or around a building or building area. BMS subsystems or devices can include heating, ventilation, and air conditioning ( HVAC) subsystems or devices; 0034-0040, 0047, 0058, 0076, 0080, Figs. 1A, 1B, 2-4 — DR layer 112 may employ a demand limiting approach to flatten a building's demand profile, thus lowering its peak demand; the smart building manager (e.g., the demand response layer) is configured to engage in "peak shaving," "load shedding," or "load balancing" programs; using pricing data 408 or another metric to optimize a cost function (0091, 0102); 0091, 0102, Fig. 7 — using pricing data 408 or another metric to optimize a cost function… DR history 335 that correspond to the load profile of HVAC subsystem 140 during non-demand limiting periods and used to develop a probability of staying under the maximum temperature comfort threshold given varying energy use setpoint… to determine an energy use setpoint that optimizes financial savings; 0095 — error corrector 418 may also utilize a feedforward approach that incorporates a model-based approach to determine a temperature setpoint trajectory over the demand limiting period (predicted)].
But Wenzel fails to clearly specify that a device is a thermostat, generating, by the device, candidate setpoint schedules and simulating each of the candidate setpoint schedules.
However, Whitehouse teaches that  a device is a thermostat [0024 — the thermostat will update the selection of optimal schedules and will notify the user that substantial savings could be achieved by choosing a new schedule (cost function)].
Wenzel and Whitehouse are analogous art.  They relate to controlling/optimizing energy/power usage, including for HVAC systems.
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to simply substitute the known thermostat of Whitehouse for the device of Wenzel for the predictable result of a building energy management system and method incorporating an intelligent thermostat.  In addition, it would be obvious to locate the intelligent DR device with the thermostat function to facilitate communication between the related functional modules.
But the combination of Wenzel and Whitehouse fails to clearly specify generating, by the device, candidate setpoint schedules and simulating each of the candidate setpoint schedules.
However, Korner teaches generating, by the device, candidate setpoint schedules and simulating each of the candidate setpoint schedules and selecting, by the device, an optimal predicted indoor temperature profile or HVAC duty cycle schedule [page 22 — Climate regimes were implemented in a simulation model with the technical software environment MATLAB® (version 6.0, MathWorks, Natick, MA, USA) that functioned as a global set point generator (SPG; Korner and Challa, 2003a; Korner et al., 2004). In this concept the controller receives a setting for e.g. the temperature below which the heating pipe controller starts to operate. This is commonly called the temperature heating set point; pages 23-24, Fig. 1 — temperature regimes (Table 2) (that correspond to the simulated schedules and temperature profiles in Fig. 1). Three typical days (winter, spring and summer) controlled with BP, TI24 or TIn are illustrated in Fig. 1 (simulated candidate setpoint schedules); page 28 — For optimal application of this research, the presented information can be implemented in a climate controller that can switch between different climate regimes (that correspond to the simulated schedules and temperature profiles in Fig. 1). In combination with a greenhouse climate model, the decision on the optimal temperature regime can be made].
Wenzel, Whitehouse and Korner are analogous art.  They relate to controlling/optimizing energy/power usage, including for HVAC systems.
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above building energy management system and method, as taught by the combination of Wenzel and Whitehouse, by incorporating the above limitations, as taught by Korner.  
One of ordinary skill in the art would have been motivated to do this modification so that an optimal schedule may be selected, as suggested by Korner [pages 19 and 28].
Regarding claim 9, Wenzel teaches an intelligent network-connected device for controlling an operation of an HVAC system in a structure [0022-0027, Fig. 1 — A building management system (BMS) is, in general, hardware and/or software configured to control, monitor, and manage devices in or around a building or building area. BMS subsystems or devices can include heating, ventilation, and air conditioning (HVAC) subsystems or devices… Each of building subsystems 128 include any number of devices, controllers, and connections for completing their individual functions and control activities. For example, HVAC subsystem 140 may include a chiller, a boiler, any number of air handling units, economizers, field controllers, supervisory controllers, actuators, temperature sensors, or other devices for controlling the temperature within a building], the device comprising: 
HVAC control circuitry operable to actuate one or more elements of the HVAC system [0022-0027, Fig. 1 — A building management system (BMS) is, in general, hardware and/or software configured to control, monitor, and manage devices in or around a building or building area. BMS subsystems or devices can include heating, ventilation, and air conditioning (HVAC) subsystems or devices… processing circuit 152]; 
one or more sensors for measuring characteristics of a smart home environment [0022-0027, 0037, Fig. 1 — Each of building subsystems 128 include any number of devices, controllers, and connections for completing their individual functions and control activities. For example, HVAC subsystem 140 may include… temperature sensors, or other devices for controlling the temperature within a building]; and 
a processor coupled to the HVAC control circuitry and the one or more sensors [0026, 0136, Fig. 1B Processing circuit 152 is shown to include a processor 154 and memory device 156. Processor 154 can be implemented as a general purpose processor, an application specific integrated circuit (ASIC), one or more field programmable gate arrays (FPGAs), a group of processing components, or other suitable electronic processing components. Memory device 156 (e.g., memory, memory unit, storage device, etc.) is one or more devices (e.g., RAM, ROM, Flash memory, hard disk storage, etc.) for storing data and/or computer code for completing and/or facilitating the various processes] and operable to cause the device to perform operations comprising: 
identifying a DR event that defines a DR event period [0036-0040, 0047, 0080 — a DR layer 112 is configured to optimize electrical demand in response to time-of-use prices, curtailment signals (DR events), or energy availability; In some cases, power usage by certain devices in the building may be limited during a demand limiting period (DR event period) as part of a demand limiting strategy; 0087 — parameters 410 may include timing information (e.g., a start time to begin demand limiting, an end time to end demand limiting, a length of time for the demand limiting period, etc.)]; 
accessing a plurality of parameter sets [0054 — The smart building manager 106 may accordingly adjust or select a control strategy to reduce ventilation levels provided to unoccupied areas, reduce server load, raise a cooling setpoint throughout the building (temperature-wise offset, cf. claim 3); 0087-0089 — parameters 410 may include timing information (e.g., a start time to begin demand limiting, an end time to end demand limiting, a length of time for the demand limiting period, etc.)… , energy use setpoint generator 416 may use a historical energy use setpoint, the temperature threshold values, and historical temperature readings from the end of a previous demand limiting period to generate a new energy use setpoint]; 
generating setpoint schedules during the DR event for the plurality of parameter sets [0095 — error corrector 418 may also utilize a feedforward approach that incorporates a model-based approach to determine a temperature setpoint trajectory over the demand limiting period; 0122 — The demand limiting control system is further shown to include setpoint trajectory logic 930. Setpoint trajectory logic 930 generates a heat transfer rate setpoint trajectory [dot over (Q)]d(t) for use by comparator 903 of controller 902 during a time t. In general, the energy use setpoint may be used by controller 902 to regulate the rate of heat transfer for plant 910 by controlling the temperature setpoint for plant 910]; 
simulating setpoint schedules using a thermodynamic model of how the structure responds to the HVAC system [0022-0027, Fig. 1 — A building management system (BMS) is, in general, hardware and/or software configured to control, monitor, and manage devices in or around a building or building area. BMS subsystems or devices can include heating, ventilation, and air conditioning (HVAC) subsystems or devices; 0037 — the integrated control layer 116 may further be configured to control the transmission of infrared radiation into the building, minimizing thermal transmission when the HVAC subsystem is cooling and maximizing thermal transmission when the HVAC subsystem is heating; 0061 — calculations made by the AM&V layer 110 may be based on building system energy models (thermodynamic) and may be driven by a combination of stipulated and measured input parameters to estimate, calculate, apportion, and/or plan for load reductions resulting from the DR control activities; 0095 — error corrector 418 may also utilize a feedforward approach that incorporates a model-based approach to determine a temperature setpoint trajectory over the demand limiting period; 0119-0122 — The demand limiting control system may also include controller 902. Controller 902 uses comparator 903 to compare a value associated with measurements from plant 910 (e.g., heat transfer rate or building power [dot over (Q)]) to an energy use setpoint trajectory (e.g., heat transfer rate setpoint trajectory or building power setpoint trajectory [dot over (Q)]d(t)). Controller 902 uses this comparison to provide demand limiting control over plant 910 by generating one or more manipulated variables]; 
generating predicted indoor temperature profiles or HVAC duty cycle schedules for each of the simulated setpoint schedules [0095, 0101 — a model-based approach to determine a temperature setpoint trajectory over the demand limiting period; 0119 — The demand limiting control system may also include controller 902. Controller 902 uses comparator 903 to compare a value associated with measurements from plant 910 (e.g., heat transfer rate or building power [dot over (Q)]) to an energy use setpoint trajectory (e.g., heat transfer rate setpoint trajectory or building power setpoint trajectory [dot over (Q)]d(t)). Controller 902 uses this comparison to provide demand limiting control over plant 910 by generating one or more manipulated variables]; 
evaluating a cost function for each of the predicted indoor temperature profiles or HVAC duty cycle schedules [0091, 0102, Fig. 7 — using pricing data 408 or another metric to optimize a cost function; 0047-0048 — DR layer 112 may include a control module configured to actively initiate control actions (e.g., automatically changing setpoints) which minimize energy costs based on one or more inputs; 0095, 0101 — a model-based approach to determine a temperature setpoint trajectory over the demand limiting period; 0119 — The demand limiting control system may also include controller 902. Controller 902 uses comparator 903 to compare a value associated with measurements from plant 910 (e.g., heat transfer rate or building power [dot over (Q)]) to an energy use setpoint trajectory (e.g., heat transfer rate setpoint trajectory or building power setpoint trajectory [dot over (Q)]d(t)). Controller 902 uses this comparison to provide demand limiting control over plant 910 by generating one or more manipulated variables]; 
selecting an optimal predicted indoor temperature profile or HVAC duty cycle schedule that minimizes the cost function [0091, 0102, Fig. 7 — using pricing data 408 or another metric to optimize a cost function; 0047-0048 — DR layer 112 may include a control module configured to actively initiate control actions (e.g., automatically changing setpoints) which minimize energy costs based on one or more inputs; 0095, 0101 — a model-based approach to determine a temperature setpoint trajectory over the demand limiting period]; and 
controlling the HVAC system during the DR event period in accordance with the optimal predicted indoor temperature profile or HVAC duty cycle schedule [0022 — A building management system (BMS) is, in general, hardware and/or software configured to control, monitor, and manage devices in or around a building or building area. BMS subsystems or devices can include heating, ventilation, and air conditioning ( HVAC) subsystems or devices; 0034-0040, 0047, 0058, 0076, 0080, Figs. 1A, 1B, 2-4 — DR layer 112 may employ a demand limiting approach to flatten a building's demand profile, thus lowering its peak demand; the smart building manager (e.g., the demand response layer) is configured to engage in "peak shaving," "load shedding," or "load balancing" programs; using pricing data 408 or another metric to optimize a cost function (0091, 0102); 0091, 0102, Fig. 7 — using pricing data 408 or another metric to optimize a cost function… DR history 335 that correspond to the load profile of HVAC subsystem 140 during non-demand limiting periods and used to develop a probability of staying under the maximum temperature comfort threshold given varying energy use setpoint… to determine an energy use setpoint that optimizes financial savings; 0095 — error corrector 418 may also utilize a feedforward approach that incorporates a model-based approach to determine a temperature setpoint trajectory over the demand limiting period (predicted)].
But Wenzel fails to clearly specify that a device is a thermostat, generating, by the device, candidate setpoint schedules and simulating each of the candidate setpoint schedules.
However, Whitehouse teaches that  a device is a thermostat [0024 — the thermostat will update the selection of optimal schedules and will notify the user that substantial savings could be achieved by choosing a new schedule (cost function)].
Wenzel and Whitehouse are analogous art.  They relate to controlling/optimizing energy/power usage, including for HVAC systems.
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to simply substitute the known thermostat of Whitehouse for the device of Wenzel for the predictable result of a building energy management system and method incorporating an intelligent thermostat.  In addition, it would be obvious to locate the intelligent DR device with the thermostat function to facilitate communication between the related functional modules.
But the combination of Wenzel and Whitehouse fails to clearly specify generating, by the device, candidate setpoint schedules and simulating each of the candidate setpoint schedules.
However, Korner teaches generating, by the device, candidate setpoint schedules and simulating each of the candidate setpoint schedules and selecting, by the device, an optimal predicted indoor temperature profile or HVAC duty cycle schedule [page 22 — Climate regimes were implemented in a simulation model with the technical software environment MATLAB® (version 6.0, MathWorks, Natick, MA, USA) that functioned as a global set point generator (SPG; Korner and Challa, 2003a; Korner et al., 2004). In this concept the controller receives a setting for e.g. the temperature below which the heating pipe controller starts to operate. This is commonly called the temperature heating set point; pages 23-24, Fig. 1 — temperature regimes (Table 2) (that correspond to the simulated schedules and temperature profiles in Fig. 1). Three typical days (winter, spring and summer) controlled with BP, TI24 or TIn are illustrated in Fig. 1 (simulated candidate setpoint schedules); page 28 — For optimal application of this research, the presented information can be implemented in a climate controller that can switch between different climate regimes (that correspond to the simulated schedules and temperature profiles in Fig. 1). In combination with a greenhouse climate model, the decision on the optimal temperature regime can be made].
Wenzel, Whitehouse and Korner are analogous art.  They relate to controlling/optimizing energy/power usage, including for HVAC systems.
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above building energy management system and method, as taught by the combination of Wenzel and Whitehouse, by incorporating the above limitations, as taught by Korner.  
One of ordinary skill in the art would have been motivated to do this modification so that an optimal schedule may be selected, as suggested by Korner [pages 19 and 28].
Regarding claim 10, the combination of Wenzel, Whitehouse and Korner teaches all the limitations of the base claims as outlined above. 
Further, Wenzel teaches determining whether the one or more HVAC systems should be controlled in accordance with a different predicted indoor temperature profile or HVAC duty cycle schedule [0095, 0101 — a model-based approach to determine a temperature setpoint trajectory over the demand limiting period; 0119 — The demand limiting control system may also include controller 902. Controller 902 uses comparator 903 to compare a value associated with measurements from plant 910 (e.g., heat transfer rate or building power [dot over (Q)]) to an energy use setpoint trajectory (e.g., heat transfer rate setpoint trajectory or building power setpoint trajectory [dot over (Q)]d(t)). Controller 902 uses this comparison to provide demand limiting control over plant 910 by generating one or more manipulated variables; 0091, 0102, Fig. 7 — using pricing data 408 or another metric to optimize a cost function; 0047-0048 — DR layer 112 may include a control module configured to actively initiate control actions (e.g., automatically changing setpoints) which minimize energy costs based on one or more inputs; 0047 — changing control strategies; 0050-0052 — DR layer 112 may be configured to receive inputs from other layers (e.g., the building subsystem integration layer, the integrated control layer, etc.). The inputs received from other layers may include environmental or sensor inputs such as temperature… one or more control algorithms may be automatically adjusted (updated/changed)]; and 
upon determining that the one or more HVAC systems should be controlled in accordance with a different predicted indoor temperature profile or HVAC duty cycle schedule: identifying a new predicted indoor temperature profile or HVAC duty cycle schedule [0095, 0101 — a model-based approach to determine a temperature setpoint trajectory over the demand limiting period; 0119 — The demand limiting control system may also include controller 902. Controller 902 uses comparator 903 to compare a value associated with measurements from plant 910 (e.g., heat transfer rate or building power [dot over (Q)]) to an energy use setpoint trajectory (e.g., heat transfer rate setpoint trajectory or building power setpoint trajectory [dot over (Q)]d(t)). Controller 902 uses this comparison to provide demand limiting control over plant 910 by generating one or more manipulated variables; 0091, 0102, Fig. 7 — using pricing data 408 or another metric to optimize a cost function; 0047-0048 — DR layer 112 may include a control module configured to actively initiate control actions (e.g., automatically changing setpoints) which minimize energy costs based on one or more inputs; 0047 — changing control strategies; 0050-0052 — DR layer 112 may be configured to receive inputs from other layers (e.g., the building subsystem integration layer, the integrated control layer, etc.). The inputs received from other layers may include environmental or sensor inputs such as temperature… one or more control algorithms may be automatically adjusted (updated/changed)]; and 
controlling the one or more HVAC systems in accordance with the new predicted indoor temperature profile or HVAC duty cycle schedule [0022 — A building management system (BMS) is, in general, hardware and/or software configured to control, monitor, and manage devices in or around a building or building area. BMS subsystems or devices can include heating, ventilation, and air conditioning ( HVAC) subsystems or devices; 0034-0040, 0047, 0058, 0076, 0080, Figs. 1A, 1B, 2-4 — DR layer 112 may employ a demand limiting approach to flatten a building's demand profile, thus lowering its peak demand; the smart building manager (e.g., the demand response layer) is configured to engage in "peak shaving," "load shedding," or "load balancing" programs; using pricing data 408 or another metric to optimize a cost function (0091, 0102); 0091, 0102, Fig. 7 — using pricing data 408 or another metric to optimize a cost function… DR history 335 that correspond to the load profile of HVAC subsystem 140 during non-demand limiting periods and used to develop a probability of staying under the maximum temperature comfort threshold given varying energy use setpoint… to determine an energy use setpoint that optimizes financial savings; 0095 — error corrector 418 may also utilize a feedforward approach that incorporates a model-based approach to determine a temperature setpoint trajectory over the demand limiting period (predicted); 0047 — changing control strategies]. 
Regarding claim 11, the combination of Wenzel, Whitehouse and Korner teaches all the limitations of the base claims as outlined above. 
Further, Wenzel teaches that determining whether the one or more HVAC systems should be controlled in accordance with a different predicted indoor temperature profile or HVAC duty cycle schedule is performed periodically during the DR event period [0095, 0101 — a model-based approach to determine a temperature setpoint trajectory over the demand limiting period; 0119 — The demand limiting control system may also include controller 902. Controller 902 uses comparator 903 to compare a value associated with measurements from plant 910 (e.g., heat transfer rate or building power [dot over (Q)]) to an energy use setpoint trajectory (e.g., heat transfer rate setpoint trajectory or building power setpoint trajectory [dot over (Q)]d(t)). Controller 902 uses this comparison to provide demand limiting control over plant 910 by generating one or more manipulated variables; 0091, 0102, Fig. 7 — using pricing data 408 or another metric to optimize a cost function; 0047-0048 — DR layer 112 may include a control module configured to actively initiate control actions (e.g., automatically changing setpoints) which minimize energy costs based on one or more inputs; 0047 — changing control strategies; 0050-0052 — DR layer 112 may be configured to receive inputs from other layers (e.g., the building subsystem integration layer, the integrated control layer, etc.). The inputs received from other layers may include environmental or sensor inputs such as temperature… one or more control algorithms may be automatically adjusted (updated/changed); 0095 — For example, error corrector 418 may analyze the error value every five minutes (periodically) or at any other length of time during a demand limiting period; 0121 — command generator 904 may only update the control command periodically (e.g., every five minutes, fifteen minutes, every half hour, etc.)]. 
Regarding claim 12, the combination of Wenzel, Whitehouse and Korner teaches all the limitations of the base claims as outlined above. 
Further, Wenzel teaches that determining whether the one or more HVAC systems should be controlled in accordance with a different predicted indoor temperature profile or HVAC duty cycle schedule includes one or more of: 
monitoring an indoor temperature of the one or more structures and comparing the monitored indoor temperature of the one or more structures to a predicted indoor temperature of the one or more structures [036 — integrated control layer 116 may also be configured to provide feedback to the demand response layer 112 so that the demand response layer 112 may check that constraints (e.g., temperature, lighting levels, etc.) are properly maintained even while demanded load shedding is in progress. The constraints may also include setpoint or sensed boundaries relating to safety, equipment operating limits and performance, comfort, fire codes, electrical codes, energy codes, and the like. The integrated control layer 116 is also logically below the fault detection and diagnostics (FDD) layer 114 and the automated measurement and validation layer 110; 0133 — Setpoint generator 982 determines if the previous setpoint was successful by comparing the previous maximum zone temperature from comparator 984 equaled that of a maximum zone temperature setpoint. If the values differ, setpoint generator 982 may use the maximum zone temperature setpoint from comparator 984, the previous energy use setpoint, and temperature constraints (e.g., a maximum zone temperature setpoint T.sub.zn,max and a minimum zone temperature setpoint T.sub.zn,min) to adjust the energy use setpoint]; 
monitoring a state of the one or more HVAC systems and comparing the monitored state of the one or more HVAC systems to a predicted state of the one or more HVAC systems [0036 — integrated control layer 116 may also be configured to provide feedback to the demand response layer 112 so that the demand response layer 112 may check that constraints (e.g., temperature, lighting levels, etc.) are properly maintained even while demanded load shedding is in progress. The constraints may also include setpoint or sensed boundaries relating to safety, equipment operating limits and performance, comfort, fire codes, electrical codes, energy codes, and the like. The integrated control layer 116 is also logically below the fault detection and diagnostics (FDD) layer 114 and the automated measurement and validation layer 110; 0133 — Setpoint generator 982 determines if the previous setpoint was successful by comparing the previous maximum zone temperature from comparator 984 equaled that of a maximum zone temperature setpoint. If the values differ, setpoint generator 982 may use the maximum zone temperature setpoint from comparator 984, the previous energy use setpoint, and temperature constraints (e.g., a maximum zone temperature setpoint T.sub.zn,max and a minimum zone temperature setpoint T.sub.zn,min) to adjust the energy use setpoint]; 
monitoring a real-time occupancy of the one or more structures [0037, 0050 — Integration of an access control subsystem and a security subsystem for a building may provide detailed occupancy data for consumption by the integrated control layer 116 (e.g., beyond binary "occupied" or "unoccupied" data available to some conventional HVAC systems that rely on, for example, a motion sensor)]; and determining whether the optimal predicted indoor temperature profile or HVAC duty cycle schedule fails [0133 — Setpoint generator 982 determines if the previous setpoint was successful (i.e. did not fail) by comparing the previous maximum zone temperature from comparator 984 equaled that of a maximum zone temperature setpoint. If the values differ, setpoint generator 982 may use the maximum zone temperature setpoint from comparator 984, the previous energy use setpoint, and temperature constraints (e.g., a maximum zone temperature setpoint T.sub.zn,max and a minimum zone temperature setpoint T.sub.zn,min) to adjust the energy use setpoint].
Regarding claim 13, the combination of Wenzel, Whitehouse and Korner teaches all the limitations of the base claims as outlined above. 
Further, Wenzel teaches that identifying a subsequent predicted indoor temperature profile or HVAC duty cycle schedule includes one of: 
determining a newly optimized predicted indoor temperature profile or HVAC duty cycle schedule that minimizes the cost function; 
determining an original control trajectory [0095, 0101 — a model-based approach to determine a temperature setpoint trajectory over the demand limiting period; 0119 — The demand limiting control system may also include controller 902. Controller 902 uses comparator 903 to compare a value associated with measurements from plant 910 (e.g., heat transfer rate or building power [dot over (Q)]) to an energy use setpoint trajectory (e.g., heat transfer rate setpoint trajectory or building power setpoint trajectory [dot over (Q)]d(t)). Controller 902 uses this comparison to provide demand limiting control over plant 910 by generating one or more manipulated variables; 0091, 0102, Fig. 7 — using pricing data 408 or another metric to optimize a cost function; 0047-0048 — DR layer 112 may include a control module configured to actively initiate control actions (e.g., automatically changing setpoints) which minimize energy costs based on one or more inputs; 0047 — changing control strategies; 0050-0052 — DR layer 112 may be configured to receive inputs from other layers (e.g., the building subsystem integration layer, the integrated control layer, etc.). The inputs received from other layers may include environmental or sensor inputs such as temperature… one or more control algorithms may be automatically adjusted (updated/changed, hence original/subsequent control trajectories)]; and 
determining a default control trajectory.
Regarding claim 16, Wenzel teaches a non-transitory computer-readable medium comprising instructions that, when executed by one or more processors of a device [0026, 0136, Fig. 1B Processing circuit 152 is shown to include a processor 154 and memory device 156. Processor 154 can be implemented as a general purpose processor, an application specific integrated circuit (ASIC), one or more field programmable gate arrays (FPGAs), a group of processing components; 0136 —  Embodiments within the scope of the present disclosure include program products or memory comprising machine-readable media for carrying or having machine-executable instructions or data structures stored thereon. ], cause the one or more processors of the device to perform operations comprising: 
identifying, by the device, a DR event that defines a DR event period [0036-0040, 0047, 0080 — a DR layer 112 is configured to optimize electrical demand in response to time-of-use prices, curtailment signals (DR events), or energy availability; In some cases, power usage by certain devices in the building may be limited during a demand limiting period (DR event period) as part of a demand limiting strategy; 0087 — parameters 410 may include timing information (e.g., a start time to begin demand limiting, an end time to end demand limiting, a length of time for the demand limiting period, etc.)]; 
accessing, by the device, a plurality of parameter sets [0054 — The smart building manager 106 may accordingly adjust or select a control strategy to reduce ventilation levels provided to unoccupied areas, reduce server load, raise a cooling setpoint throughout the building (temperature-wise offset, cf. claim 3); 0087-0089 — parameters 410 may include timing information (e.g., a start time to begin demand limiting, an end time to end demand limiting, a length of time for the demand limiting period, etc.)… , energy use setpoint generator 416 may use a historical energy use setpoint, the temperature threshold values, and historical temperature readings from the end of a previous demand limiting period to generate a new energy use setpoint]; 
generating, by the device, setpoint schedules during the DR event for the plurality of parameter sets [0095 — error corrector 418 may also utilize a feedforward approach that incorporates a model-based approach to determine a temperature setpoint trajectory over the demand limiting period; 0122 — The demand limiting control system is further shown to include setpoint trajectory logic 930. Setpoint trajectory logic 930 generates a heat transfer rate setpoint trajectory [dot over (Q)]d(t) for use by comparator 903 of controller 902 during a time t. In general, the energy use setpoint may be used by controller 902 to regulate the rate of heat transfer for plant 910 by controlling the temperature setpoint for plant 910]; 
simulating, by the device, setpoint schedules using a thermodynamic model of how the structure responds to a heating, ventilation, and air conditioning (HVAC) system [0022-0027, Fig. 1 — A building management system (BMS) is, in general, hardware and/or software configured to control, monitor, and manage devices in or around a building or building area. BMS subsystems or devices can include heating, ventilation, and air conditioning (HVAC) subsystems or devices; 0037 — the integrated control layer 116 may further be configured to control the transmission of infrared radiation into the building, minimizing thermal transmission when the HVAC subsystem is cooling and maximizing thermal transmission when the HVAC subsystem is heating; 0061 — calculations made by the AM&V layer 110 may be based on building system energy models (thermodynamic) and may be driven by a combination of stipulated and measured input parameters to estimate, calculate, apportion, and/or plan for load reductions resulting from the DR control activities; 0095 — error corrector 418 may also utilize a feedforward approach that incorporates a model-based approach to determine a temperature setpoint trajectory over the demand limiting period; 0119-0122 — The demand limiting control system may also include controller 902. Controller 902 uses comparator 903 to compare a value associated with measurements from plant 910 (e.g., heat transfer rate or building power [dot over (Q)]) to an energy use setpoint trajectory (e.g., heat transfer rate setpoint trajectory or building power setpoint trajectory [dot over (Q)]d(t)). Controller 902 uses this comparison to provide demand limiting control over plant 910 by generating one or more manipulated variables]; 
generating, by the device, predicted indoor temperature profiles or HVAC duty cycle schedules for each of the simulated setpoint schedules [0095, 0101 — a model-based approach to determine a temperature setpoint trajectory over the demand limiting period; 0119 — The demand limiting control system may also include controller 902. Controller 902 uses comparator 903 to compare a value associated with measurements from plant 910 (e.g., heat transfer rate or building power [dot over (Q)]) to an energy use setpoint trajectory (e.g., heat transfer rate setpoint trajectory or building power setpoint trajectory [dot over (Q)]d(t)). Controller 902 uses this comparison to provide demand limiting control over plant 910 by generating one or more manipulated variables]; 
evaluating, by the device, a cost function for each of the predicted indoor temperature profiles or HVAC duty cycle schedules [0091, 0102, Fig. 7 — using pricing data 408 or another metric to optimize a cost function; 0047-0048 — DR layer 112 may include a control module configured to actively initiate control actions (e.g., automatically changing setpoints) which minimize energy costs based on one or more inputs; 0095, 0101 — a model-based approach to determine a temperature setpoint trajectory over the demand limiting period; 0119 — The demand limiting control system may also include controller 902. Controller 902 uses comparator 903 to compare a value associated with measurements from plant 910 (e.g., heat transfer rate or building power [dot over (Q)]) to an energy use setpoint trajectory (e.g., heat transfer rate setpoint trajectory or building power setpoint trajectory [dot over (Q)]d(t)). Controller 902 uses this comparison to provide demand limiting control over plant 910 by generating one or more manipulated variables]; 
selecting, by the device, an optimal predicted indoor temperature profile or HVAC duty cycle schedule that minimizes the cost function [0091, 0102, Fig. 7 — using pricing data 408 or another metric to optimize a cost function; 0047-0048 — DR layer 112 may include a control module configured to actively initiate control actions (e.g., automatically changing setpoints) which minimize energy costs based on one or more inputs; 0095, 0101 — a model-based approach to determine a temperature setpoint trajectory over the demand limiting period]; and 
controlling, by the device, the HVAC system during the DR event period in accordance with the optimal predicted indoor temperature profile or HVAC duty cycle schedule [0022 — A building management system (BMS) is, in general, hardware and/or software configured to control, monitor, and manage devices in or around a building or building area. BMS subsystems or devices can include heating, ventilation, and air conditioning ( HVAC) subsystems or devices; 0034-0040, 0047, 0058, 0076, 0080, Figs. 1A, 1B, 2-4 — DR layer 112 may employ a demand limiting approach to flatten a building's demand profile, thus lowering its peak demand; the smart building manager (e.g., the demand response layer) is configured to engage in "peak shaving," "load shedding," or "load balancing" programs; using pricing data 408 or another metric to optimize a cost function (0091, 0102); 0091, 0102, Fig. 7 — using pricing data 408 or another metric to optimize a cost function… DR history 335 that correspond to the load profile of HVAC subsystem 140 during non-demand limiting periods and used to develop a probability of staying under the maximum temperature comfort threshold given varying energy use setpoint… to determine an energy use setpoint that optimizes financial savings; 0095 — error corrector 418 may also utilize a feedforward approach that incorporates a model-based approach to determine a temperature setpoint trajectory over the demand limiting period (predicted)].
But Wenzel fails to clearly specify that a device is a thermostat, generating, by the device, candidate setpoint schedules and simulating each of the candidate setpoint schedules.
However, Whitehouse teaches that  a device is a thermostat [0024 — the thermostat will update the selection of optimal schedules and will notify the user that substantial savings could be achieved by choosing a new schedule (cost function)].
Wenzel and Whitehouse are analogous art.  They relate to controlling/optimizing energy/power usage, including for HVAC systems.
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to simply substitute the known thermostat of Whitehouse for the device of Wenzel for the predictable result of a building energy management system and method incorporating an intelligent thermostat.  In addition, it would be obvious to locate the intelligent DR device with the thermostat function to facilitate communication between the related functional modules.
But the combination of Wenzel and Whitehouse fails to clearly specify generating, by the device, candidate setpoint schedules and simulating each of the candidate setpoint schedules.
However, Korner teaches generating, by the device, candidate setpoint schedules and simulating each of the candidate setpoint schedules and selecting, by the device, an optimal predicted indoor temperature profile or HVAC duty cycle schedule [page 22 — Climate regimes were implemented in a simulation model with the technical software environment MATLAB® (version 6.0, MathWorks, Natick, MA, USA) that functioned as a global set point generator (SPG; Korner and Challa, 2003a; Korner et al., 2004). In this concept the controller receives a setting for e.g. the temperature below which the heating pipe controller starts to operate. This is commonly called the temperature heating set point; pages 23-24, Fig. 1 — temperature regimes (Table 2) (that correspond to the simulated schedules and temperature profiles in Fig. 1). Three typical days (winter, spring and summer) controlled with BP, TI24 or TIn are illustrated in Fig. 1 (simulated candidate setpoint schedules); page 28 — For optimal application of this research, the presented information can be implemented in a climate controller that can switch between different climate regimes (that correspond to the simulated schedules and temperature profiles in Fig. 1). In combination with a greenhouse climate model, the decision on the optimal temperature regime can be made].
Wenzel, Whitehouse and Korner are analogous art.  They relate to controlling/optimizing energy/power usage, including for HVAC systems.
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above building energy management system and method, as taught by the combination of Wenzel and Whitehouse, by incorporating the above limitations, as taught by Korner.  
One of ordinary skill in the art would have been motivated to do this modification so that an optimal schedule may be selected, as suggested by Korner [pages 19 and 28].
Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Wenzel, Whitehouse and Korner in view of Shah U.S. Patent Publication No. 20100131884 (hereinafter Shah).
Regarding claim 2, the combination of Wenzel, Whitehouse and Korner teaches all the limitations of the base claims as outlined above 
Further, Whitehouse teaches receiving a request to display a candidate setpoint schedule [0012 — d) display means that display a selection of optimal setback schedules; 0071, Fig. 3 Display screen 310 displays each optimal setback schedule for the user, with the temperature settings and the times when they will occur; 0199 — the display comprises of a selection tool that allows the user to toggle between said at least two suggested efficient setback schedules].
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above building energy management system and method, as taught by the combination of Wenzel, Whitehouse and Korner, by incorporating the above limitations, as taught by Whitehouse.  
One of ordinary skill in the art would have been motivated to do this modification so that a schedule may be selected that matches the user's comfort and energy usage preferences using a graphical thermostat interface, as suggested by Whitehouse [0005-0008, 0024, 0071, Fig. 3].
Further,  Korner teaches displaying a candidate setpoint schedule corresponding to the optimal predicted indoor temperature profile [pages 23-24, Fig. 1 — temperature regimes (Table 2) (that correspond to the simulated schedules and temperature profiles in Fig. 1). Three typical days (winter, spring and summer) controlled with BP, TI24 or TIn are illustrated in Fig. 1 (simulated candidate setpoint schedules)].
But the combination of Wenzel and Whitehouse fails to clearly specify causing one or more effective setpoints to be displayed in the place of one or more setpoints in the setpoint schedule.
However, Shah teaches causing one or more effective setpoints to be displayed in the place of one or more setpoints in the setpoint schedule [0019, Fig. 2 —  The graphical representation of the temperature schedule 215 is shown in FIG. 2 as a step function — simplified display compared to the setpoint schedule displayed by Korner].
Wenzel, Whitehouse, Korner and Shah are analogous art.  They relate to controlling/optimizing energy/power usage, including for HVAC systems.
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above building energy management system and method, as taught by the combination of Wenzel, Whitehouse, and Korner, by incorporating the above limitations, as taught by Shah.  
One of ordinary skill in the art would have been motivated to do this modification so that a user could more easily comprehend a simplified series of setpoints instead of a more complex display.
Regarding claim 3, the combination of Wenzel, Whitehouse, Korner and Shah teaches all the limitations of the base claims as outlined above. 
Further, Wenzel teaches an optimal predicted indoor temperature profile [0095, 0101 — a model-based approach to determine a temperature setpoint trajectory over the demand limiting period; 0119 — The demand limiting control system may also include controller 902. Controller 902 uses comparator 903 to compare a value associated with measurements from plant 910 (e.g., heat transfer rate or building power [dot over (Q)]) to an energy use setpoint trajectory (e.g., heat transfer rate setpoint trajectory or building power setpoint trajectory [dot over (Q)]d(t)). Controller 902 uses this comparison to provide demand limiting control over plant 910 by generating one or more manipulated variables].
Further, Shah teaches one or more effective setpoints correspond to peaks and troughs in the indoor temperature profile [19, Fig. 2 —  The graphical representation of the temperature schedule 215 is shown in FIG. 2 as a step function that corresponds to the peaks and troughs in temperature history graph 220].
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above building energy management system and method, as taught by the combination of Wenzel, Whitehouse, and Korner, by incorporating the above limitations, as taught by Shah.  
One of ordinary skill in the art would have been motivated to do this modification so that a user could more easily comprehend how a simplified series of setpoints affect the indoor temperature.
Regarding claim 4, the combination of Wenzel, Whitehouse, Korner and Shah teaches all the limitations of the base claims as outlined above. 
Further, Whitehouse teaches displaying a candidate setpoint schedule [0012 — d) display means that display a selection of optimal setback schedules; 0071, Fig. 3 Display screen 310 displays each optimal setback schedule for the user, with the temperature settings and the times when they will occur; 0199 — the display comprises of a selection tool that allows the user to toggle between said at least two suggested efficient setback schedules].
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above building energy management system and method, as taught by the combination of Wenzel, Whitehouse and Korner, by incorporating the above limitations, as taught by Whitehouse.  
One of ordinary skill in the art would have been motivated to do this modification so that a schedule may be selected that matches the user's comfort and energy usage preferences using a graphical thermostat interface, as suggested by Whitehouse [0005-0008, 0024, 0071, Fig. 3].
Further,  Korner teaches displaying a candidate setpoint schedule [pages 23-24, Fig. 1 — temperature regimes (Table 2) (that correspond to the simulated schedules and temperature profiles in Fig. 1). Three typical days (winter, spring and summer) controlled with BP, TI24 or TIn are illustrated in Fig. 1 (simulated candidate setpoint schedules)].
Further, Shah teaches displayed as a static schedule instead of a continuously changing schedule [19, Fig. 2 —  The graphical representation of the temperature schedule 215 is shown in FIG. 2 as a step function — static display (no changes within each step) compared to the continuously changing (non-stepped) setpoint schedule displayed by Korner].
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above building energy management system and method, as taught by the combination of Wenzel, Whitehouse, and Korner, by incorporating the above limitations, as taught by Shah.  
One of ordinary skill in the art would have been motivated to do this modification so that a user could more easily comprehend how a simplified series of setpoints affect the indoor temperature.
Regarding claim 5, the combination of Wenzel, Whitehouse, Korner and Shah teaches all the limitations of the base claims as outlined above 
Further,  Korner teaches the one or more setpoints in the candidate setpoint schedule [pages 23-24, Fig. 1 — temperature regimes (Table 2) (that correspond to the simulated schedules and temperature profiles in Fig. 1). Three typical days (winter, spring and summer) controlled with BP, TI24 or TIn are illustrated in Fig. 1 (simulated candidate setpoint schedules)].
Further, Shah teaches one or more effective setpoints are fewer than the one or more setpoints in the candidate setpoint schedule that are replaced by the one or more effective setpoints [0019, Fig. 2 —  The graphical representation of the temperature schedule 215 is shown in FIG. 2 as a step function — the simplified display of Shah has fewer points compared to the setpoint schedule displayed by Korner].
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above building energy management system and method, as taught by the combination of Wenzel, Whitehouse, and Korner, by incorporating the above limitations, as taught by Shah.  
One of ordinary skill in the art would have been motivated to do this modification so that a user could more easily comprehend a simplified series of setpoints instead of a more complex display.
Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Wenzel, Whitehouse and Korner in view of Deivasigamani et al. U.S. Patent Publication No. 20160169539 (hereinafter Deivasigamani).
Regarding claim 15, the combination of Wenzel, Whitehouse, and Korner teaches all the limitations of the base claims as outlined above 
Further, Wenzel teaches monitoring a state of the HVAC system; comparing the monitored state of the HVAC system to a predicted state of the HVAC system; and upon determining the monitored indoor temperature of the structure: determining a newly optimized control trajectory that minimizes the cost function [0095, 0101 — a model-based approach to determine a temperature setpoint trajectory over the demand limiting period; 0119 — The demand limiting control system may also include controller 902. Controller 902 uses comparator 903 to compare a value associated with measurements from plant 910 (e.g., heat transfer rate or building power [dot over (Q)]) to an energy use setpoint trajectory (e.g., heat transfer rate setpoint trajectory or building power setpoint trajectory [dot over (Q)]d(t)). Controller 902 uses this comparison to provide demand limiting control over plant 910 by generating one or more manipulated variables; 0091, 0102, Fig. 7 — using pricing data 408 or another metric to optimize a cost function; 0047-0048 — DR layer 112 may include a control module configured to actively initiate control actions (e.g., automatically changing setpoints) which minimize energy costs based on one or more inputs; 0047 — changing control strategies; 0050-0052 — DR layer 112 may be configured to receive inputs from other layers (e.g., the building subsystem integration layer, the integrated control layer, etc.). The inputs received from other layers may include environmental or sensor inputs such as temperature… one or more control algorithms may be automatically adjusted (updated/changed)]; and 
controlling the HVAC system in accordance with the newly optimized control trajectory [0022 — A building management system (BMS) is, in general, hardware and/or software configured to control, monitor, and manage devices in or around a building or building area. BMS subsystems or devices can include heating, ventilation, and air conditioning ( HVAC) subsystems or devices; 0034-0040, 0047, 0058, 0076, 0080, Figs. 1A, 1B, 2-4 — DR layer 112 may employ a demand limiting approach to flatten a building's demand profile, thus lowering its peak demand; the smart building manager (e.g., the demand response layer) is configured to engage in "peak shaving," "load shedding," or "load balancing" programs; using pricing data 408 or another metric to optimize a cost function (0091, 0102); 0091, 0102, Fig. 7 — using pricing data 408 or another metric to optimize a cost function… DR history 335 that correspond to the load profile of HVAC subsystem 140 during non-demand limiting periods and used to develop a probability of staying under the maximum temperature comfort threshold given varying energy use setpoint… to determine an energy use setpoint that optimizes financial savings; 0095 — error corrector 418 may also utilize a feedforward approach that incorporates a model-based approach to determine a temperature setpoint trajectory over the demand limiting period (predicted); 0047 — changing control strategies].
But the combination of Wenzel, Whitehouse, and Korner fails to clearly specify upon determining that the monitored temperature is different from the predicted temperature of the structure by at least a certain amount: determining a newly optimized setting.
However, Deivasigamani teaches upon determining that the monitored temperature is different from the predicted temperature of the structure by at least a certain amount: determining a newly optimized setting [0039, Fig. 1— The setpoint temperature of the water heater is adjusted by an adjustment amount if, when the forecasted air temperature at the location of the weather forecast based water heating control system is compared to the current air temperature at the location of the weather forecast based water heating control system as shown in step 4, the difference between exceeds a pre-determined threshold.].
Wenzel, Whitehouse, Korner and Deivasigamani are analogous art.  They relate to controlling/optimizing energy/power usage, including for HVAC systems.
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above building energy management system and method, as taught by the combination of Wenzel, Whitehouse, and Korner, by incorporating the above limitations, as taught by Deivasigamani.  
One of ordinary skill in the art would have been motivated to do this modification to improve temperature control of an HVAC system by adjusting the temperature settings when actual temperatures are significantly different than predicted temperatures thus indicating a deviation from predicted performance.
Claim(s) 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Wenzel, Whitehouse and Korner in view of Irving U.S. Patent Publication No. 20110231320 (hereinafter Irving).
Regarding claim 18, the combination of Wenzel, Whitehouse, and Korner teaches all the limitations of the base claims as outlined above 
But the combination of Wenzel, Whitehouse, and Korner fails to clearly specify receiving a user input indicative of a user amenability to DR load shifting; and weighting one or more of the first factor, second factor, and third factor based on the user input.
However, Irving teaches receiving a user input indicative of a user amenability to DR load shifting [0221 -0023— The user may input any changes in usage pattern for the building or "comfort vs. cost" tradeoff curve... The user may define a tradeoff curve with Utility Company demand-response opt-in agreement based on different criteria]; and 
weighting one or more of the first factor, second factor, and third factor based on the user input [0272-0274 — w.sub.cc is the weight given to the comfort/convenience value for function for that building, V.sub.cc is the comfort/convenience value score for that building, w.sub.B$ is the weight given to the monthly energy costs for that building — It would, at least, be obvious to adjust these weights based on the user input tradeoff curve so that they reflected the user’s preferences.].
Wenzel, Whitehouse, Korner and Irving are analogous art.  They relate to controlling/optimizing energy/power usage, including for HVAC systems.
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above building energy management system and method, as taught by the combination of Wenzel, Whitehouse, and Korner, by incorporating the above limitations, as taught by Irving.  
One of ordinary skill in the art would have been motivated to do this modification so that so that demand response reflects the user’s preferences, for comfort or cost for example.
Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Wenzel, Whitehouse and Korner in view of Berg-Sonne et al. U.S. Patent Publication No. 20130226320 (hereinafter Berg).
Regarding claim 19, the combination of Wenzel, Whitehouse, and Korner teaches all the limitations of the base claims as outlined above 
But the combination of Wenzel, Whitehouse, and Korner fails to clearly specify determining an occupancy probability profile indicating a likelihood of a structure associated with the HVAC system being occupied during the DR event period, wherein the metric of occupant discomfort is determined at least in part on the occupancy probability profile.
However, Berg teaches determining an occupancy probability profile indicating a likelihood of a structure associated with the HVAC system being occupied during the DR event period, wherein the metric of occupant discomfort is determined at least in part on the occupancy probability profile [0008-0009, 0483-0492 — When energy consumption needs to be lowered in accordance with demand response contract commitments, expand temperature dead bands in unoccupied areas by 4 degrees and occupied areas by 2 degrees. No more than 25% of occupants should feel thermal discomfort, based on Occupant Feedback, but when energy consumption needs to be lowered in accordance with a Demand Response contract commitment, allow 50% of occupants to feel thermal discomfort. Bias all settings slightly towards comfort, rather than energy efficiency. Bias all settings aggressively towards energy efficiency, rather than comfort. Occupancy prediction must exceed 20% probability of occupancy before closing the set point dead band].
Wenzel, Whitehouse, Korner and Berg are analogous art.  They relate to controlling/optimizing energy/power usage, including for HVAC systems.
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above building energy management system and method, as taught by the combination of Wenzel, Whitehouse, and Korner, by incorporating the above limitations, as taught by Berg.  
One of ordinary skill in the art would have been motivated to do this modification to maintain occupant comfort during a demand response period based on the likelihood of the conditioned space being occupied, as suggested by Berg [0008-0009, 0483-0492].

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119